ORDER
PER CURIAM.
The jury returned a verdict in favor of appellant, A.R. Landmark Construction Company, Inc., for $100,000. A.R. Landmark Construction Company, Inc. appeals the denial of its motion for prejudgment in*805terest. Defendant, HS2D Investors, Ltd., d/b/a Waterway Gas, maintains in its cross-appeal that the verdict was so grossly excessive as to indicate bias and prejudice. No precedential value would be served by a published opinion. A memorandum setting forth the reasons for the court’s decision has been provided the parties.
Judgment affirmed. Rule 84.16(b).